Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 11 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-8, 11-17 and 20-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trent, JR. et al. (US 2004/0252109 A1, hereinafter “Trent JR”) in view of Lacroix et al. (US 2003/0058216 A1, hereinafter “Lacroix”).

As to claim 2, Trent JR (Fig. 28) discloses an electronic device (90) comprising: 
a touch panel having a touch-sensitive surface mapped into a plurality of native sensor coordinates (91, coordinates of each sensor 91) and a plurality of angular regions (Fig. 44; Para. 0134, it is interpreted that an angular region is defined at 90 degrees interval), wherein each angular region of the plurality of angular regions corresponds to multiple native sensor coordinates within the plurality of native sensor coordinates (Fig. 28, each 90 degree interval consists of more than one sensor 91; Para. 0105); and 
a controller configured to: 
receive, from the touch panel, a touch signal indicative of a touch input at a first native sensor
coordinate of the plurality of native sensor coordinates (Para. 0074, 0105, touch input on the “first” sensor 91; Fig. 14 step “Calculate NewPos”), 
determine, based on the touch signal, a first angular region of the plurality of angular regions, the angular region corresponding to the first native sensor coordinate (Para. 0024, 0074-0075, 0131, since the absolute position of the input object in one-dimensional closed-loop sensor can be reported in a single coordinate, such as angular coordinate, the angular region is also known), 
a first data comprising a control signal indicative of the first angular region (94; Para. 0105, the signal transmitted by the leads 94 will include angular coordinate), and
send, to a host device, the first data (Fig. 1 element 16; Para. 0075). 
Trent JR does not disclose apply a digital filter to remove redundant data and output the first data with a size reduced from a first size to a second size. 
However, Lacroix teaches apply a digital filter to remove redundant data and output the first data with a size reduced from a first size to a second size (Fig. 2; Para. 0035-0036, 0041, the office takes an official notice that digital filter is well known in the art).  

The above rejection also applies to the corresponding method of claim 11 and the corresponding media of claim 20. 
 
As to claim 3, Trent JR discloses the electronic device of claim 2, wherein the control signal is configured to provide an input to a movement function, and each angular region of the plurality of angular regions corresponds to a movement direction (Fig. 4 elements 31, 32, 33; Para. 0080, input in a clockwise direction). 
The above rejection also applies to the corresponding method of claim 12 and the corresponding media of claim 21. 

 	As to claim 4, Trent JR discloses the electronic device of claim 2, wherein each angular region of the plurality of angular regions corresponds to a button input (0076, 0116). 
The above rejection also applies to the corresponding method of claim 13 and the corresponding media of claim 22. 
 
As to claim 5, Trent JR discloses the electronic device of claim 2, wherein the control signal is configured to provide an input to a joystick function, and each angular region of the plurality of angular regions is associated with an input of a joystick (Para. 0025). 
The above rejection also applies to the corresponding method of claim 14 and the corresponding media of claim 23. 

As to claim 6, Trent JR discloses the electronic device of claim 2, wherein the control signal is configured to provide an input to a menu selection function, and each angular region of the plurality of angular regions is associated with an input to a menu (Fig. 24-27; Para. 0095). 
The above rejection also applies to the corresponding method of claim 15 and the corresponding media of claim 24. 
 
As to claim 7, Trent JR discloses the electronic device of claim 2, wherein the control signal is configured to provide an input to an image manipulation function (Para. 0142, zoom). 
The above rejection also applies to the corresponding method of claim 16. 
 
As to claim 8, Trent JR discloses the electronic device of claim 7, wherein the image manipulation function comprises a panning operation and each angular region of the plurality of angular regions is associated with a panning direction (Para. 0142, pan). 
The above rejection also applies to the corresponding method of claim 17. 
 
Claims 9-10, 18-19 and 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trent JR and Lacroix as applied to claims 1, 11 and 20 above, and further in view of Ong et al. (US Patent 5,889,511, hereinafter “Ong”).

As to claim 9, Trent JR discloses the electronic device of claim 2, wherein: 
the touch signal is further indicative of a location of the touch input with respect to the touch-sensitive surface (Fig. 41; Para. 0131), and 
the controller is further configured to: 

with respect to the touch-sensitive surface and a prior location of the touch input with respect to the
touch-sensitive surface is greater than a threshold value (determining distance of travel).
Trent JR does not explicitly disclose in accordance with a determination that the distance is not greater than the threshold value, forgo sending the first data to the host device.
However, Ong teaches in accordance with a determination that the distance is not greater than the threshold value, forgo sending the first data to the host device (Fig. 4; Col. 7 lines 35-43). 
It would have been obvious to one of ordinary skill in the art, at the time of invention, to combine the teaching of Ong to include a movement threshold in the device disclosed by Trent JR/Lacroix. The motivation would have been to eliminate the unwanted touch/noise (Ong; Col. 7 lines 38-43). 
The above rejection also applies to the corresponding method of claim 18 and the corresponding media of claim 25. 

 	As to claim 10, Ong teaches the electronic device of claim 2, wherein the controller is further configured to:
determine whether the touch input is associated with an undesired input event (Fig. 4; Col. 7 lines 35-43); and 
in accordance with a determination that the touch input is associated with an undesired input
event, forgo sending the first data to the host device (Col. 7 lines 38-43).
The above rejection also applies to the corresponding method of claim 19 and the corresponding media of claim 26. 

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Wang (US 7,057,601 B2) also discloses an angular control part in a computer (Fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BIPIN GYAWALI
Examiner




/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625